DETAILED ACTION
Claims 1-20 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 11 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 19 of Mehta et al. U.S. Patent No. 10409926 (hereinafter Mehta) in view of Hampapur et al. U.S. Patent Publication No. 20140200952 (hereinafter Hampapur).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant application and Mehta disclose similar limitations.
As an illustrative example, claim 1 of the examined application is mapped to claim 1 of Mehta in the following table:
Instant Application
U.S. Patent Publication No. 10409926
1. A computer-implemented method, comprising: 
storing, by a processor, generic machine operating definitions describing expected operational behavior during a plurality of operating states of multiple machines of one or more types, the expected operational behavior not being specific to any of the multiple machines; 
1. A method comprising: storing one or more machine operating definitions of types of machines for multiple different individual machines, wherein each of the machine operating definitions describes expected operational behavior of one or more types of machines during one or more operating states rather than operational behavior of individual machines;

wherein the method is performed by one or more computing devices
receiving, by the processor, operating data describing specific operational behavior of each of the multiple machines in operation, the operating data having a plurality of measurements of a group of parameters of the multiple machines obtained by one or more sensors of the multiple machines; 
receiving operational data from one or more sensors of a plurality of machines… the received operational data that describes past operation of the plurality of machines of a plurality of types and which individual machines of the plurality of machines were in operation in a certain location in a certain manner and during a certain time
generating and storing, based at least in part on the operating data and the generic machine operating definitions, one or more machine 

the one or more machine operating models including a plurality of time-series patterns, each being associated with a different set of one or more operating states of the plurality of operating states for one or more parameters of the group of parameters; 
wherein the one or more machine operating models comprise a plurality of data patterns, wherein each of the data patterns is associated with a different set of one or more operating states of one or more machines
causing, using the one or more machine operating models, displaying on a computer display device one or more specifications of preventive action that is estimated to avoid reaching a possible future operating state or remedial action that is estimated to change a current operating state, for a specific machine of the multiple machines.
using the one or more models, causing generating and displaying on a computer display device one or more specifications of preventive action for one of the plurality of machines that is estimated to avoid reaching a possible future operating state that is damaging to one of the plurality of machines or remedial action that is estimated to change a current operating state.  


The instant claims are generally broader than those in Mehta, except for the underlined limitation involving time-series patterns.  However, this feature is taught by Hampapur [0016-0017, 0030-0041 — multi-dimensional sparse time series data] that is in the same field of endeavor of asset 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data.  
Claim 1 recites a computer-implemented method, i.e. a process, which is a statutory category of invention.  The claim recites the following: storing, by a processor, generic machine operating definitions describing expected operational behavior during a plurality of operating states of multiple machines of one or more types, the expected operational behavior not being specific to any of the multiple machines; 
receiving, by the processor, operating data describing specific operational behavior of each of the multiple machines in operation, the operating data having a plurality of measurements of a group of parameters of the multiple machines obtained by one or more sensors of the multiple machines; 

the one or more machine operating models including a plurality of time-series patterns, each being associated with a different set of one or more operating states of the plurality of operating states for one or more parameters of the group of parameters; 
causing, using the one or more machine operating models, displaying on a computer display device one or more specifications of preventive action that is estimated to avoid reaching a possible future operating state or remedial action that is estimated to change a current operating state, for a specific machine of the multiple machines, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating a model including time-series patterns based on definition data and measurements and deciding an appropriate preventive/remedial action based on the model may be performed in the human mind, or by a human using a pen and paper — note that humans are capable of creating basic models based on definitions/rules and data and determining how to correct problems, e.g. using troubleshooting guides combined with observations and expected behavior.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the method is computer-implemented (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), receiving operating data/measurements (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), displaying information on a computer display (insignificant extra-solution activity, see 2106.04(a)(2) III A 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the method with a computer (merely applying the exception with a generic computer — see 2106.04(d)), receiving operating data/measurements (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), displaying information on a computer display (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.
Claim 2 recites sub-definition and the primary generic operating definitions relating different sub-definitions, i.e. merely elaborating on the abstract data being manipulated. Thus this claim recites an abstract idea.
Claim 3 recites virtual definitions describing observations. i.e. merely elaborating on the abstract data being manipulated. Thus this claim recites an abstract idea.
Claim 4 recites operating definitions to determine how to group the one or more sensors, how many time-series patterns to look for, how to label time-series patterns, or how labeled time-series patterns may affect other labeled time-series pattern. i.e. merely elaborating on the abstract data being manipulated. Thus this claim recites an abstract idea.

Claim 6 recites time-series patterns, the plurality of characteristics including frequencies, magnitudes, shapes, offsets, or variables of a time-series pattern, i.e. merely elaborating on the nature of the abstract data being manipulated.  Note that identifying values may be performed by a human and that storing data with a generic computer is not considered significantly more (MPEP 2106.04(a)(2) III C). Thus this claim recites an abstract idea.
Claim 7 recites receiving specific data (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), and the mental process of comparing values of at least one characteristic of the plurality of characteristics of the specific data with stored values and determining a match.  Thus this claim recites an abstract idea.
Claim 8 recites an abstract definition of various state, e.g. a nominal operating state.  Thus this claim recites an abstract idea.
Claim 9 recites types being defined by power consumption rates, power sources, material consumption rates, material sources, gear ratios, gear types, engine types, materials of machine composition, model years, peak output volumes or output rates, or nominal output volumes or output rates, i.e. . merely defining the nature of the abstract data being manipulated.   Thus this claim recites an abstract idea.

Claim 11 recites one or more non-transitory storage media storing instructions, i.e. an article of manufacture, which is a statutory category of invention.  The claim recites the following: storing generic machine operating definitions describing expected operational behavior during a plurality of operating states of multiple machines of one or more types, the expected operational behavior not being specific to any of the multiple machines; receiving operating data describing specific operational behavior of each of the multiple machines in operation, the operating data having a plurality of measurements of a group of parameters of the multiple machines obtained by one or more sensors of the multiple machines; generating and storing, based at least in part on the operating data and the generic machine operating definitions, one or more machine operating models that describe expected operational behavior corresponding to the plurality of operating states of the multiple machines; the one or more machine operating models including a plurality of time-series patterns, each being associated with a different set of one or more operating states of the plurality of operating states for one or more parameters of the group of parameters; causing, using the one or more machine operating models, displaying on a computer display device one or more specifications of preventive action that is estimated to avoid reaching a possible future operating state or remedial action that is estimated to change a current operating state, for a specific machine of the multiple machines, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving generating a model including time-series patterns based on definition data and measurements and deciding an appropriate preventive/remedial action based on the model may be performed in the human 
This judicial exception is not integrated into a practical application because the additional elements, i.e. a non-transitory computer-readable storage medium with program code (merely applying the exception with generic technology– see MPEP 2106.04(a)(2) III D or CyberSource, 654 F.3d at 1368 n. 1, 99 USPQ2d) receiving operating data/measurements (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), displaying information on a computer display (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the exception using non-transitory computer-readable storage medium with program code (merely applying the exception with generic technology — see 2106.04(d) and MPEP 2106.04(a)(2) III D), receiving operating data/measurements (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), displaying information on a computer display (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6-7, 11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. U.S. Patent Publication No. 20020103626 (hereinafter Zhao) in view of Almubarak U.S. Patent Publication No. 20130019125 (hereinafter Almubarak) and further in view of Hampapur et al. U.S. Patent Publication No. 20140200952 (hereinafter Hampapur).
Regarding claim 1, Zhao teaches a method [0005 — a method for condition-based monitoring of a system and its components], comprising: 
receiving, operating data describing specific operational behavior of each of the multiple machines in operation, the operating data having a plurality of measurements of a group of parameters of the multiple machines obtained by one or more sensors of the multiple machines [0019, Fig. 1 — In step 100, a plurality of training data is collected from a sensor monitoring the system of interest. The system of interest is an electro-mechanical machine or structure with multiple moving components in a complex operating regime. The sensor is one or more devices that respond to vibration, thermal, acoustic, electrical, electro-magnetic, optical, chemical, or other stimuli. The sensor is preferably an array of devices that respond to stimuli... The training data includes signals representing normal operating conditions and a known operating fault of the system; 0024 – a Xerox copying system… five actuators: a main paper drive motor; two paper tray elevator motors; and two acquisition roll solenoid]; 
generating and storing, based at least in part on the operating data, one or more machine operating models that describe expected operational behavior corresponding to the plurality of operating states of the multiple machines [0033, Fig. 5 — model parameters such as stiffness and damping are determined by, for example, regression methods using training data; 0019-0022, Fig. 1 — The training data includes signals representing normal operating conditions and a known operating fault of the system… In step 130, signal templates are constructed from the training data to record the onset of an event in signal (onset of the major wavelet component representing the normal condition or operating fault); 0028, Fig. 4 — In step 440, a plurality of signal templates are provided representing a normal operating condition and a faulty operating condition of a system of interest where the signal templates comprise wavelet coefficients]; 
the one or more machine operating models including a plurality of time-series patterns [0021 — the wavelet coefficients can be plotted as a two dimensional intensity map where the horizontal axis is time and the vertical axis is scale (time series) as shown in step 120.], each being associated with a different set of one or more operating states of the plurality of operating states for one or more parameters of the group of parameters [0027-0028, Figs. 3-4 —  FIG. 3a shows the vibration signal detected by the sensor representing faulty operation of the solenoid. FIG. 3b is a plot of the wavelet coefficients as a two-dimensional intensity map… In step 440, a plurality of signal templates are provided representing a normal operating condition and a faulty operating condition of a system of interest where the signal templates comprise wavelet coefficients].
But Zhao fails to clearly specify a computer-implemented method, storing, by a processor, generic machine operating definitions describing expected operational behavior during a plurality of operating states of multiple machines of one or more types, the expected operational behavior not being specific to any of the multiple machines;
generating, based at least in part on the operating data and the generic machine operating definitions, one or more machine operating models; 
causing, using the one or more machine operating models, displaying on a computer display device one or more specifications of preventive action that is estimated to avoid reaching a possible future operating state or remedial action that is estimated to change a current operating state, for a specific machine of the multiple machines.
However, Almubarak teaches a computer-implemented method, storing, by a processor, generic machine operating definitions describing expected operational behavior during a plurality of operating states of multiple machines of one or more types, the expected operational behavior not being specific to any of the multiple machines [0024-0025 — a steam supply valve  (type of machine); 0054-0056, Fig. 6 -  a method 600 of detecting a fault in large electrical machines (type of machine) … modeling was conducted on a desktop computer… step 610 define input membership functions… lube oil pressure 84PIX23 was given an input membership functions of "normal," "low, and "low-low." (not specific to any to any of the multiple machines); 0090, Fig. 8 — the invention is implemented as a system including a distributed control system and modules. FIG. 8 is an illustration of a distributed control system, which includes a non-volatile memory 860 that includes program storage 870 and data storage 880… FIG. 9 illustrates modules for the embodiment of the system that detects a fault in an electrical machine. Module 910 monitors the analog variables. Module 920 stores the predetermined definitions of input and output membership functions, including the shapes and membership boundaries. Module 920 also stores the rule set.].
Zhao and Almubarak are analogous art.  They relate to machine control systems, particularly distributed systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above condition-based monitoring system and method, as taught by Zhao, by incorporating the above generic machine operating definition and computing device features, as taught by Almubarak in order to better detect and identify faults in a machine, including avoiding delays and shutdowns, as taught by Almubarak [0010-0011].  
But the combination of Zhao and Almubarak fails to clearly specify causing, using the one or more machine operating models, displaying on a computer display device one or more specifications of preventive action that is estimated to avoid reaching a possible future operating state or remedial action that is estimated to change a current operating state, for a specific machine of the multiple machines.
However, Hampapur teaches causing, using the one or more machine operating models, displaying on a computer display device one or more specifications of preventive action that is estimated to avoid reaching a possible future operating state or remedial action that is estimated to change a current operating state, for a specific machine of the multiple machines [0064 — Once the offline learning engine is developed, it is used in an online fashion with real-time data (e.g., live sensor data 418). When the detector data 418 is received, it is fed to the analytical models 420. Prediction outputs and decision recommendations resulting from the models 420 is displayed in a predicted failure/optimized preventative maintenance program 416].
Zhao, Almubarak and Hampapur are analogous art.  They relate to machine control systems, particularly distributed systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above condition-based monitoring system and method, as taught by the combination of Zhao, Almubarak, by incorporating the above limitations, as taught by Hampapur.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent equipment or asset failures, as taught by Hampapur [0003, 0064].
Regarding claim 6, the combination of Zhao, Almubarak and Hampapur teaches all the limitations of the base claims as outlined above.  
Further, Zhao teaches identifying and storing values of one or more characteristics of a plurality of characteristics of each of the plurality of time-series patterns, the plurality of characteristics including frequencies, magnitudes, shapes, offsets, or variables of a time-series pattern [0021 — the wavelet coefficients can be plotted as a two dimensional intensity (magnitude) map where the horizontal axis is time and the vertical axis is scale (variable of a time series) as shown in step 120; 0027-0029 — a plot of the wavelet coefficients as a two-dimensional intensity (magnitude) map…  a method for condition-based monitoring using joint time-frequency analysis… A segment of the sensor signal matching faulty signal templates (implies storage in order to match) produces an amplitude peak in the result, and is detected and classified, in step 470, as a fault indication. Segments of the sensor signal matching normal signal templates are classified as normal operation of the system. Classification of the sensor signal segments is based on correlation amplitude].
Regarding claim 7, the combination of Zhao, Almubarak and Hampapur teaches all the limitations of the base claims as outlined above.  
Further, Zhao teaches receiving specific data describing current operational behavior of the specific machine; comparing values of at least one characteristic of the plurality of characteristics of the specific data with stored values of the one or more characteristics of each of the plurality of time-series patterns; determining that the specific data matches a particular time-series pattern of the plurality of time-series patterns based on the comparing [0021 — the wavelet coefficients can be plotted as a two dimensional intensity (magnitude) map where the horizontal axis is time and the vertical axis is scale (variable of a time series) as shown in step 120; 0027-0029, Fig. 4 — a plot of the wavelet coefficients as a two-dimensional intensity (magnitude) map…  FIG. 4 is a block diagram illustrating the steps of a method for condition-based monitoring using joint time-frequency analysis to detect a change in a signal consistent with another embodiment of the present invention. In step 440, a plurality of signal templates are provided representing a normal operating condition and a faulty operating condition of a system of interest where the signal templates comprise wavelet coefficients… A segment of the sensor signal matching faulty signal templates (implies storage in order to match) produces an amplitude peak in the result, and is detected and classified, in step 470, as a fault indication. Segments of the sensor signal matching normal signal templates are classified as normal operation of the system. Classification of the sensor signal segments is based on correlation amplitude].
Regarding claim 11, Zhao teaches performing a method [0005 — a method for condition-based monitoring of a system and its components], comprising: 
receiving, operating data describing specific operational behavior of each of the multiple machines in operation, the operating data having a plurality of measurements of a group of parameters of the multiple machines obtained by one or more sensors of the multiple machines [0019, Fig. 1 — In step 100, a plurality of training data is collected from a sensor monitoring the system of interest. The system of interest is an electro-mechanical machine or structure with multiple moving components in a complex operating regime. The sensor is one or more devices that respond to vibration, thermal, acoustic, electrical, electro-magnetic, optical, chemical, or other stimuli. The sensor is preferably an array of devices that respond to stimuli... The training data includes signals representing normal operating conditions and a known operating fault of the system; 0024 – a Xerox copying system… five actuators: a main paper drive motor; two paper tray elevator motors; and two acquisition roll solenoid]; 
generating and storing, based at least in part on the operating data, one or more machine operating models that describe expected operational behavior corresponding to the plurality of operating states of the multiple machines [0033, Fig. 5 — model parameters such as stiffness and damping are determined by, for example, regression methods using training data; 0019-0022, Fig. 1 — The training data includes signals representing normal operating conditions and a known operating fault of the system… In step 130, signal templates are constructed from the training data to record the onset of an event in signal (onset of the major wavelet component representing the normal condition or operating fault); 0028, Fig. 4 — In step 440, a plurality of signal templates are provided representing a normal operating condition and a faulty operating condition of a system of interest where the signal templates comprise wavelet coefficients]; 
the one or more machine operating models including a plurality of time-series patterns [0021 — the wavelet coefficients can be plotted as a two dimensional intensity map where the horizontal axis is time and the vertical axis is scale (time series) as shown in step 120.], each being associated with a different set of one or more operating states of the plurality of operating states for one or more parameters of the group of parameters [0027-0028, Figs. 3-4 —  FIG. 3a shows the vibration signal detected by the sensor representing faulty operation of the solenoid. FIG. 3b is a plot of the wavelet coefficients as a two-dimensional intensity map… In step 440, a plurality of signal templates are provided representing a normal operating condition and a faulty operating condition of a system of interest where the signal templates comprise wavelet coefficients].
But Zhao fails to clearly specify one or more non-transitory storage media storing instructions which, when executed cause one or more processors to perform a method, the method comprising, storing, by a processor, generic machine operating definitions describing expected operational behavior during a plurality of operating states of multiple machines of one or more types, the expected operational behavior not being specific to any of the multiple machines;
generating, based at least in part on the operating data and the generic machine operating definitions, one or more machine operating models; 
causing, using the one or more machine operating models, displaying on a computer display device one or more specifications of preventive action that is estimated to avoid reaching a possible future operating state or remedial action that is estimated to change a current operating state, for a specific machine of the multiple machines.
However, Almubarak teaches one or more non-transitory storage media storing instructions which, when executed cause one or more processors to perform a method [0011 —  a system, method and computer program product; 0054 — a method 600 of detecting a fault in large electrical machines using fuzzy logic programmed into a distributed control system; 0090 —FIG. 8 is an illustration of a distributed control system, which includes a non-volatile memory 860 that includes program storage 870], the method comprising: storing, by a processor, generic machine operating definitions describing expected operational behavior during a plurality of operating states of multiple machines of one or more types, the expected operational behavior not being specific to any of the multiple machines [0024-0025 — a steam supply valve  (type of machine); 0054-0056, Fig. 6 -  a method 600 of detecting a fault in large electrical machines (type of machine) … modeling was conducted on a desktop computer… step 610 define input membership functions… lube oil pressure 84PIX23 was given an input membership functions of "normal," "low, and "low-low." (not specific to any to any of the multiple machines); 0090, Fig. 8 — the invention is implemented as a system including a distributed control system and modules. FIG. 8 is an illustration of a distributed control system, which includes a non-volatile memory 860 that includes program storage 870 and data storage 880… FIG. 9 illustrates modules for the embodiment of the system that detects a fault in an electrical machine. Module 910 monitors the analog variables. Module 920 stores the predetermined definitions of input and output membership functions, including the shapes and membership boundaries. Module 920 also stores the rule set.].
Zhao and Almubarak are analogous art.  They relate to machine control systems, particularly distributed systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above condition-based monitoring system and method, as taught by Zhao, by incorporating the above generic machine operating definition and computing device features, as taught by Almubarak in order to better detect and identify faults in a machine, including avoiding delays and shutdowns, as taught by Almubarak [0010-0011].  
But the combination of Zhao and Almubarak fails to clearly specify causing, using the one or more machine operating models, displaying on a computer display device one or more specifications of preventive action that is estimated to avoid reaching a possible future operating state or remedial action that is estimated to change a current operating state, for a specific machine of the multiple machines.
However, Hampapur teaches causing, using the one or more machine operating models, displaying on a computer display device one or more specifications of preventive action that is estimated to avoid reaching a possible future operating state or remedial action that is estimated to change a current operating state, for a specific machine of the multiple machines [0064 — Once the offline learning engine is developed, it is used in an online fashion with real-time data (e.g., live sensor data 418). When the detector data 418 is received, it is fed to the analytical models 420. Prediction outputs and decision recommendations resulting from the models 420 is displayed in a predicted failure/optimized preventative maintenance program 416].
Zhao, Almubarak and Hampapur are analogous art.  They relate to machine control systems, particularly distributed systems.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above condition-based monitoring system and method, as taught by the combination of Zhao, Almubarak, by incorporating the above limitations, as taught by Hampapur.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent equipment or asset failures, as taught by Hampapur [0003, 0064].
Regarding claim 16, the combination of Zhao, Almubarak and Hampapur teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 6.
Regarding claim 17, the combination of Zhao, Almubarak and Hampapur teaches all the limitations of the base claims as outlined above and this claim is otherwise rejected under the same rationale as claim 7.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hasiewicz et al. U.S. Patent Publication No. 20040243636, which discloses an equipment health monitoring system.
Pattipatti et al. U.S. Patent Publication No. 20060064291, which discloses systems and methods for monitoring, diagnosis and condition-based maintenance of mechanical systems using models with adaptive learning.
Jung et al. U.S. Patent Publication No. 20060253219, which discloses a virtual preventive inspection system.
Benayon et al. U.S. Patent Publication No. 20130103373, which discloses using an on-line simulation module to determine a hidden variable.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119